Citation Nr: 1734583	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-32 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Propriety of the reduction from a 40 percent to a 10 percent disability rating for service-connected lumbar spine degenerative disc disease (DDD), effective April 12, 2010.

2.  Entitlement to a higher rating for service-connected lumbar spine DDD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to July 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.

In March 2016, the Board remanded the claims for additional development.


FINDINGS OF FACT

1.  VA examination reports dated since an October 2008 VA examination, on which a 40 percent disability rating was based, for the Veteran's lumbar spine disability provide an insufficient basis to reduce such disability rating.

2.  The Veteran's lumbar spine disability has been manifested by limitation of motion to 20 degrees of flexion, but not ankylosis.



CONCLUSIONS OF LAW

1.  The reduction of the disability rating for lumbar spine disability from 40 percent to 10 percent, effective April 12, 2010, was not proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5243 (2016).

2.  The criteria for a disability rating in excess of 40 percent for the Veteran's service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Reduction-Lumbar Spine Disability

At the February 2016 Board hearing, the Veteran contended that her lumbar spine disability worsened since the October 2008 VA examination, on which a 40 percent disability rating was based, and thus, she disagrees with the reduction of this disability rating.

Legal Criteria

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  The final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  In cases where a rating has been in effect for 5 years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  Moreover, a rating that has been in effect for 5 years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a).  The 5-year period is calculated from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413, 419 (1993).  These requirements, however, do not apply to ratings that have not continued for long periods (5 years or more) at the same level or to disabilities which have not become stabilized and are likely to improve.  Rather, in such cases, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).

Without regard to whether a rating has been in effect for 5 years or more, a rating reduction is warranted only where the evidence contains thorough medical examinations demonstrating an actual improvement in disability.  See 38 C.F.R. § 4.13.  In other words, the provisions of 38 C.F.R. §§ 4.2 and 4.10 require that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown, 5 Vet. App. at 421.

Moreover, examination reports must be interpreted in the light of the whole evidentiary history and reconciled with the various reports into a consistent picture, so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  "[T]he Board must 'establish, by a preponderance of the evidence and in compliance [with] 38 C.F.R. § 3.344, that a rating reduction is warranted.'"  Green v. Nicholson, 21 Vet. App. 512 (2006).

Due Process Analysis

In a November 2008 rating decision, the RO granted a 40 percent disability rating for the Veteran's lumbar spine disability effective April 30, 2008.  In the July 2010 rating decision, the RO not only reduced such rating to 10 percent effective April 12, 2010, but also granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective August 31, 2009.  As such, the Veteran's compensation payments were not reduced.

Therefore, because the lower evaluation for the Veteran's lumbar spine disability did not result in a reduction of compensation payments being made, the RO did not prepare a rating setting forth all material facts and reasons and proposing the reduction, and such action was not necessary.  See 38 C.F.R. § 3.105(e).

Improvement Analysis

Because the 40 percent rating for the Veteran's lumbar spine disability was in effect for less than 5 years (from April 30, 2008, to April 12, 2010), 38 C.F.R. § 3.344(c) governs the propriety of the reduction.

Regarding the Veteran's lumbar spine DDD and as further discussed below, the General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.

The primary basis for the award of the 40 percent rating for the Veteran's lumbar spine DDD was an October 2008 VA examination.  At this examination, the examiner reported the Veteran's thoracolumbar flexion to be from zero to 25 degrees, which is consistent with a 40 percent disability rating.

The primary basis for the reduction to 10 percent was an April 2010 VA examination.  The examiner reported the Veteran's thoracolumbar flexion to be from zero to 80 degrees, which is consistent with a 10 percent disability rating.  The examiner also stated that such range of motion should be considered normal because the Veteran was able to get on and off the exam table without difficulty and did not display any difficulty with ambulation.

Additionally, in compliance with the Board's March 2016 remand instructions, the Veteran was afforded another VA examination in November 2016.  Consistent with the April 2010 VA examiner's observations, the November 2016 examiner opined that the Veteran's lumbar spine disability improved since the October 2008 VA examination.  The November 2016 examiner provided the following rationales for such opinion: current back symptoms are related to nonservice-related degenerative changes and psoriatic arthritis; service-related acute back sprain has resolved; and last MRI shows resolution of DDD.  However, the November 2016 examiner also reported the Veteran's thoracolumbar flexion to be from zero to 20 degrees, a range of motion which is consistent with a 40 percent disability rating.

Throughout the appeal period and at the Board hearing the Veteran asserted that her back disability has worsened, to the point of preventing her from being able to work.  Treatment records show that the Veteran has consistently complained of back pain.  As noted in the Board's March 2016 remand, a September 2009 private spine treatment record shows that the Veteran described severe pain and neurological symptoms, and such description was supported by a lay statement from the Veteran's husband.

Given the evidence of record, the Board finds that the April 2010 and November 2016 VA examination reports do not provide a sufficient basis to reduce the Veteran's lumbar spine disability rating to 10 percent.  As discussed above, because the Veteran's 40 percent rating was in effect for less than 5 years, it is governed by 38 C.F.R. § 3.344(c), which provides that a reexamination disclosing improvement is sufficient to warrant a reduction.  However, the Veteran's most recent VA examination shows thoracolumbar range of motion consistent with a 40 percent rating, and the evidence, to include her statements, testimony, and treatment records, supports that such rating has been warranted since the October 2008.  Despite the VA examination reports since October 2008 suggesting that such rating is not warranted, the Board fails to find sufficient evidence showing improvement that would warrant a reduction in the disability rating of 40 percent for the Veteran's service-connected lumbar spine DDD.

As opposed to a standard increased rating claim, the burden of showing a reduction is on VA.  Therefore, notwithstanding the opinions from the reexaminations since the October 2008 VA examination, a preponderance of the evidence does not sufficiently show improvement; thus, the burden has not been met.  Accordingly, the reduction of the disability rating for lumbar spine disability to 10 percent effective April 12, 2010, was not proper, and restoration to a 40 percent rating is warranted from this date.


II. Increased Rating-Lumbar Spine Disability

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the issue as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

As discussed above, the Veteran contended at the Board hearing that her lumbar spine disability has worsened.

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

It has been held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59.

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

As discussed above, the General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS, Note (1).

The Board notes that the Veteran's lumbar spine disability has been rated under Diagnostic Code 5243 for IVDS, which allows for rating the Veteran's lumbar spine disability either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS, whichever method results in the higher evaluation.

Analysis

The evidence for consideration here includes the April 2010 and November 2016 VA examination reports and private and VA treatment records, as well as lay evidence.  The VA examinations include measurements of the Veteran's thoracolumbar range of motion during the appeal period.  Initially, the Board acknowledges that the Veteran has complained of back pain throughout the pendency of this appeal.  As such, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are for consideration in evaluating the lumbar spine disability.  Accordingly, efforts were made to simulate the effect of pain during flare-ups, to include repetitive motion testing.  The Board finds additional range of motion testing unnecessary in adjudicating the instant appeal.

Despite the Veteran's complaints and range of motion results discussed above and noted in the VA examination reports, none of evidence of record shows spine ankylosis at any time, and thus, a rating in excess of 40 percent is not warranted.  Additionally, bed rest has never been prescribed, and thus, a higher evaluation under the IVDS ratings is not available to the Veteran.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable here.


ORDER

The reduction of the disability rating for lumbar spine disability to 10 percent effective April 12, 2010, was not proper; restoration of a 40 percent rating for such disability effective April 1, 2010, is granted.

A disability rating in excess of 40 percent for service-connected lumbar spine disability is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


